Filed 10/20/22 Mendez-Villegas v. Duarte Nursery CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT

 TERESA E. MENDEZ-VILLEGAS et al.,
                                                                                             F081733
           Plaintiffs and Appellants,
                                                                                 (Super. Ct. No. 2014212)
                    v.

 DUARTE NURSERY, INC. et al.,                                                             OPINION
           Defendants and Respondents.



         APPEAL from an order of the Superior Court of Stanislaus County. Stacy P.
Speiller, Judge.
         Mallison & Martinez, Stan S. Mallison, Hector R. Martinez, Liliana Garcia and
Daniel C. Keller for Plaintiffs and Appellants.
         Law Offices of Brunn & Flynn, Gerald E. Brunn and Mahanvir S. Sahota for
Defendants and Respondents.
                                                        -ooOoo-
       Teresa E. Mendez-Villegas, Maria Navarro, Loyda Aguilar, and Olimpia Cano de
Peral (collectively, Plaintiffs) appeal from the trial court’s order denying their motion for
class certification.1
       Plaintiffs filed their original class action complaint alleging various Labor Code
violations in 2015. They moved for class certification in December of 2019—less than
three months before a jury trial scheduled for March 3, 2020. The COVID-19 pandemic
ultimately pushed the trial date back nine months to December of 2020. In the interim,
the trial court denied class certification in part, because Plaintiffs’ “dilatory approach to
[the] litigation” rendered it “impossible” to complete class discovery before trial.
       On appeal, Plaintiffs ask us to reverse the trial court’s order and remand with
instructions that this case proceed as a class action.
       However, an order denying class certification is not appealable where, as here, a
cause of action under the Labor Code Private Attorneys General Act of 2004 (PAGA;
Lab. Code, § 2698 et seq.) remains pending in the trial court. (See Munoz v. Chipotle
Mexican Grill, Inc. (2015) 238 Cal.App.4th 291, 311 (Munoz).) Said differently, this
case does not implicate the “death knell” doctrine allowing for immediate appellate
review of an order denying certification of class claims while leaving intact individual
claims. (Cortez v. Doty Bros. Equipment Co. (2017) 15 Cal.App.5th 1, 9 [“We … hold
the death knell exception to the one final judgment rule does not apply when a PAGA
claim remains pending in the trial court following termination of the class claims.”].)
       An appealable order is a “jurisdictional prerequisite to an appeal.” (Jennings v.
Marralle (1994) 8 Cal.4th 121, 126.) Moreover, this case does not present “ ‘unusual
circumstances’ ” such that we may treat Plaintiffs’ premature appeal as a petition for



1      This is a companion appeal to Mendez-Villegas v. Duarte (Oct. 20, 2022, F082174)
(nonpub. opn.), which concerns the trial court’s entry of summary judgment in favor of
defendant John Duarte.


                                              2.
extraordinary writ in the alternative. (Munoz, supra, 238 Cal.App.4th at p. 312 [declining
to grant writ relief on an order denying class certification].)
       Therefore, we dismiss Plaintiffs’ appeal and award defendants their costs.
                                           FACTS
GENERAL BACKGROUND
       On April 22, 2015, Plaintiffs filed a class action complaint against defendants
(1) Duarte Nursery, Inc. (DNI); (2) Michael Duarte; (3) Jeff Duarte; (4) John Duarte;
(5) Patricia Lopez; and (6) Engracia Lopez. The original complaint stated seven causes
of action against DNI arising from violations of the Labor Code and a violation of the
unfair competition law (Bus. & Prof. Code, § 17200 et seq.). An eighth cause of action
stated a PAGA claim against all defendants.
       Plaintiffs filed the operative first amended class action complaint (FAC) on
August 12, 2015. The FAC stated the same causes of action but removed Michael Duarte
as a defendant.
       Defendants2 filed their operative second amended answer on December 28, 2015.
       According to the record, the parties litigated discovery disputes in 2018 over
Defendants “unaltered” timekeeping data that culminated in the trial court granting a
motion to compel production of documents on July 31, 2018. Following this, Plaintiffs’
database expert, Aaron Woolfson, visited DNI’s facility on December 8, 2018.
PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
       On December 12, 2019, Plaintiffs moved for class certification pursuant to Code
of Civil Procedure section 382 and California Rules of Court, rule 3.764. At the time of
filing, trial was scheduled for March 3, 2020.




2      “Defendants” refers to DNI, Jeff Duarte, John Duarte, Patricia Lopez; and Engracia
Lopez, collectively.


                                              3.
       Plaintiffs sought class certification because of DNI’s alleged “workforce-wide
practices and policies that deny non-exempt employees all minimum wages owed, lawful
meal periods, and derivative violations and penalties.” The motion alleged DNI “auto-
deducted thirty minutes for the majority of nursery workers without having employees
clock in or out for meal periods and with no proof that complete and timely meal periods
were provided.” Plaintiffs further asserted DNI denied employees full 30-minute meal
periods, “after considering the significant time spent walking to and from the rest area
and removing and putting on protective gear.”
       Consequently, Plaintiffs sought certification of a global class and five subclasses:

             “Proposed Global Class
             “All current and former non-exempt agricultural workers employed
       by [DNI] at any time from April 22, 2011 to the present.

             “Auto-Deduct Meal Period Subclass
             “All current and former non-exempt agricultural workers employed
       by [DNI] who worked at least one shift of 5 hours or greater at any time
       from April 22, 2011 to the present.

             “Short, Untimely, Incomplete, or Missed Meal Period Subclass[3]
             “All current and former non-exempt agricultural workers employed
       by [DNI] at any time from April 22, 2011 to the present.
             “Unpaid Time Subclass – Time Worked During Meal Periods[4]
             “All current and former non-exempt agricultural workers employed
       by [DNI] who worked at least one shift of 5 hours or greater at any time
       from April 22, 2011 to the present.

              “Unpaid Time Subclass – Pre and Post-Shift Time Worked[5]
              “All current and former non-exempt agricultural workers employed
       by [DNI] who worked at least one shift at any time from April 22, 2011 to
       the present.

3      Future references to this subclass will be to the “Incomplete Meal Period Subclass.”
4      Future references to this subclass will be to the “Unpaid Meal Period Subclass.”
5      Future references to this subclass will be to the “Pre-and Post-Shift Unpaid Time
Subclass.”


                                               4.
                “Unpaid Time Subclass – Defendants’ Unlawful Time-Shaving
              [6 ]
       Policy
             “All current and former non-exempt agricultural workers employed
       by [DNI] at any time from April 22, 2011 to the present.”7

       According to Plaintiffs, “at least 2,500” DNI employees constituted their proposed
global class and subclasses. On this basis, Plaintiffs claimed their motion satisfied the
“ascertainability and numerosity” prerequisites for class certification.
       Moreover, the motion argued “common issues of law and fact” predominated over
each subclass. For example, regarding the Auto-Deduct Meal Period Subclass, Plaintiffs
argued DNI “embraced a policy of auto-deducting 30-minute meal periods” at the fifth
hour of employees’ shifts “without a cessation of plant operations” and in violation of
California law. Here, Plaintiffs noted their expert, Woolfson, reviewed shift records and
concluded “ ‘223,253 of 311,643 (71.64[ percent]) shifts greater than five (5) hours
indicate an auto-deducted meal.’ ” Plaintiffs also emphasized the deposition testimony of
DNI’s person most qualified, Chris Yates, wherein he stated that DNI’s timekeeping
system, Hour Track, “automatically deducts a meal period.”
       Next, regarding the Incomplete Meal Period Subclass, Plaintiffs cited an “unlawful
policy” of shortening employee lunches. Again, Plaintiffs supported this claim with
expert testimony from Woolfson that “68[ percent] of recorded meals are violative of
California meal period law.” Additionally, Plaintiffs submitted declarations from
putative class members that discussed ending breaks early in order to clean workstations,
remove protective equipment, and walk toward the break area. For example, one class
member testified employees stopped their 30-minute break five minutes early in order to
put on “gear” because “[w]e were expected to be back at our stations, ready to work, by

6      Future references to this subclass will be to the “Time Shaving Policy Subclass.”
7       Plaintiffs also moved to certify the following derivative claims:
(1) inaccurate/incomplete wage statement subclass; (2) final paycheck subclass; and (3) violation
of Business and Professions Code section 17200.


                                               5.
the time our lunch period was over.” Plaintiffs argued this presented “common questions
… capable of resolution on a class-wide basis.”
       Finally, with respect to the remaining three subclasses, Plaintiffs argued
Defendants maintained an “unlawful policy” of (1) refusing to pay employees all hours
worked, (2) requiring class members to arrive early to clock in on time, and (3) allowing
employees to work during meal periods. Again, Plaintiffs credited Woolfson’s testimony
that “over 90[ percent] of checks paid to putative class members contained an
underpayment.” Putative class member declarations also described arriving to work early
to stand in line to clock in for shifts. In addition, a DNI manager, Jesus Ortiz, testified he
witnessed employees lining up before their shift to clock in on time.
SUBSEQUENT EVENTS AND DEFENDANTS’ OPPOSITION
       The parties agreed to continue the hearing date on the class certification motion to
March 12, 2020, to facilitate class discovery. The parties also agreed to vacate the March
3, 2020 trial date. They further stipulated to extend the five-year statutory deadline for
Plaintiffs to bring the matter to trial pursuant to Code of Civil Procedure section 583.310
to September 18, 2020.
       Defendants opposed Plaintiffs’ motion on several grounds. They argued “distinct
individual issues” predominated over the litigation rather than issues suitable for class
treatment. For example, Defendants noted that DNI added time clocks at its facilities
since 2011 and so “the availability of time clocks to employees has changed during the
purported class period of 2011 to the present.” Elsewhere, Defendants highlighted
“contradictory” evidence such as one class member’s testimony that he only had “meal
and break issues” at DNI’s grafting department but not in other departments. Another
class member “worked in the proposed class period for a total of three days as a trainee
and was paid differently from regular employees.” A named plaintiff testified that one
manager cut her breaks short, but when she worked for a different manager, she received



                                              6.
her breaks. According to Defendants, these “numerous, conflicting, individual claims”
rendered class certification “impossible.”
       Defendants also argued class certification was inappropriate because DNI did not
maintain a “policy or practice” related to the alleged subclasses. For example, regarding
the Auto-Deduct Meal Period Subclass, the opposition claimed DNI “makes breaks and
meal periods mandatory” and that the named Plaintiffs and putative class members
testified they “clocked in and out” for meal periods.
       With respect to the Incomplete Meal Period and Unpaid Meal Period subclasses,
Defendants argued DNI’s meal and break policy exceeded “what is required by law” and
that “nobody is allowed to work” during lunch and rest breaks. For example, a DNI
supervisor stated in a declaration that she kept an alarm “programmed” on her cell phone
to alert her when breaks and lunch begin. The supervisor further stated “no one is
permitted to continue working” when lunch periods begin. Thus, according to
Defendants, resolving these claims required a “heavy, individualized analysis.”
       Defendants raised the same arguments concerning the Pre-and Post-Shift Unpaid
Time and Time Shaving Policy subclasses. Again, Defendants insisted DNI did not
maintain a specific policy requiring employees to wait in line to punch in and out or one
that “shav[ed]” time off employee shifts.
       Finally, Defendants emphasized the late timing of Plaintiffs’ motion. The
opposition asserted “Plaintiffs were presented with the data to support this motion in
2017 when they were provided timekeeping data and contact information for potential
class members .…” Defendants claimed Plaintiffs “had several years” to conduct
discovery but instead elected to “ambush” Defendants by filing the class certification
motion three months before trial. According to the opposition, “the failure to seek class
certification for almost five years [] prevented” a proper defense to the class allegations.




                                             7.
THE HEARING ON PLAINTIFFS’ MOTION AND THE TRIAL COURT’S REQUEST FOR
FURTHER BRIEFING
       On June 8, 2020, the trial court issued the following tentative ruling on Plaintiffs’
motion for class certification:8

              “The Court is inclined to grant the motion. However, the Court is
       gravely concerned that the five-year deadline to bring this matter to trial
       will expire in less than six months. The parties are to be prepared to
       address this issue as well as to argue this motion.”
       At the hearing, the court again raised the issue of the approaching five-year
deadline pursuant to Code of Civil Procedure section 583.310. It requested “some kind
of update from counsel on what the plan is with regard” to the approaching deadline.
Plaintiffs’ counsel expressed his belief the action was ready to proceed to trial and
Defendants’ counsel again noted Plaintiffs “waited four and a half years” to move for
class certification. Ultimately, the court ordered the parties to submit further briefing on
to what extent Judicial Council emergency rule 10(b) (emergency rule 10(b)), effective
April 6, 2020, extended the five-year period for Plaintiffs to bring the matter to trial. The
court took the class certification motion under submission.
       In response to the request for further briefing, Plaintiffs argued the deadline to
bring the matter to trial was extended to March 20, 2021, by virtue of emergency
rule 10(b) and the parties’ previous stipulation to extend the five-year statutory deadline.
Defendants, on the other hand, argued emergency rule 10(b) abrogated the parties’
previous stipulation and consequently set October 2020 as the deadline to try the case. At
a subsequent hearing, the trial court determined December 21, 2020, constituted the five-
year deadline.




8      The record indicates Plaintiffs filed their reply brief on March 11, 2020, that largely
repeated the arguments raised in their motion. In addition, Defendants filed a surrebuttal.


                                                 8.
THE ORDER DENYING PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
       Subsequently, on June 23, 2020, the trial court denied Plaintiffs’ motion. The
written order explains:

       “This matter was filed on April 22, 2015, and designated as complex on
       August 13, 2015. The parties were at issue on the pleadings by the end of
       2015. Plaintiffs were provided with timekeeping data and contact
       information for potential class members in 2017.

       “But it was not until December 12, 2019—more than 4-1/2 years later—
       that Plaintiff[s] moved to certify the class. California Rules of Court, Rule
       3.764 (b) provides that a motion to certify should be filed ‘when
       practicable’; Plaintiff has failed to meet this standard.

       “Prompt and early determination of the class is essential. (Danzig v. Jack
       Grynberg & Assoc[iate]s. (1984) 161 Cal.App.3d 1128, 1136; Home Sav[.]
       & Loan Assn. v. Superior Court (1974) 42[] Cal.App.3d 1006, 1010.)
       Plaintiffs have offered no explanation or excuse for why this motion was
       filed so late, when they were provided with timekeeping data and contact
       information for potential class members in 2017.

       “The delay in seeking certification has made it almost impossible for
       Defendants to complete class discovery before trial must be held in order to
       comply with the five[-]year deadline of Code of Civil Procedure section
       583.310. See Massey v. Bank of America (1976) 56 Cal.App.3d 29, 33,
       holding that a trial court properly dismissed a class action thirty-four days
       prior to the expiration of the five[-]year statute because it did not allow
       enough time to provide notice to the class. As it is, the motion was filed
       only three months before trial was set, a date that was vacated only because
       Defendants stipulated to extending the [Code of Civil Procedure] section
       538.310 date for 150 days. No trial date is presently set due to the
       coronavirus epidemic, but that does not excuse Plaintiffs[’] dilatory
       approach to this litigation; nor does it solve the problems arising from the
       upcoming expiration of the five-year statute. Sufficient time must be
       provided for notice to potential class members and to allow for discovery.
       In short, Plaintiff[s] ha[ve] waited too long to seek class certification.”

       The record indicates Plaintiffs did not receive notice of the trial court’s order until
August 19, 2020. Plaintiffs applied ex parte for “proper service” of the order denying




                                              9.
class certification. A minute order indicates the court directed the clerk to serve the order
denying certification by mail on September 4, 2020.
       Plaintiffs filed their notice of appeal on September 17, 2020. The notice states,
“Plaintiffs appeal ‘death knell’ order denying class certification,” and “[a]lternatively,
Plaintiffs request the Court treat this appeal as a petition for writ review.”

POST-ORDER PROCEEDINGS
       On October 13, 2020, Plaintiffs filed their motion to stay the action pending
outcome of the appeal. Defendants opposed the motion, in part because the order
denying class certification was not appealable because of the pending PAGA claim. The
parties litigated this issue at the hearing to stay the proceedings. The trial court granted
Plaintiffs’ motion to stay on October 29, 2020.

                                       DISCUSSION
       Plaintiffs are aware there is a question as to the appealability of this order. They
discussed this issue in the trial court and their notice of appeal mentions the death knell
doctrine. However, for whatever reason, Plaintiffs omit any discussion of the doctrine in
their opening brief and simply state, “The trial court’s order denying Plaintiffs’ class
certification motion is appealable.”
       Defendants, on the other hand, argue this order is not appealable because Plaintiffs
maintain a PAGA claim in the trial court. In the last portion of their reply brief, Plaintiffs
claim the order is appealable because “[t]he ‘incentive’ to pursue PAGA claims … is
significantly minimized” in this action. We agree with Defendants.
       Interlocutory orders are generally not appealable under the “ ‘one final
judgment’ ” rule. (In re Baycol Cases I & II (2011) 51 Cal.4th 751, 754 (Baycol).)
However, in Daar v. Yellow Cab Co. (1967) 67 Cal.2d 695, the California Supreme Court
applied the death knell doctrine to an order sustaining a demurrer without leave to amend,
in part, because plaintiffs could not maintain a class action. (Baycol, at p. 757



                                              10.
[discussing Daar].) The high court deemed the matter appealable because “the total
substance of the order” “virtually demolished the action as a class action.” (Daar, at
p. 699.)
       In Baycol, the high court described the death knell doctrine as “ ‘a tightly defined
and narrow concept.’ ” (Baycol, supra, 51 Cal.4th at p. 760.) Thus, in the context of
class actions, “orders that only limit the scope of a class or the number of claims
available to it are not similarly tantamount to dismissal and do not quality for immediate
appeal under the death knell doctrine; only an order that entirely terminates class claims
is appealable.” (Id. at pp. 757–758.) “The rationale for the death knell doctrine is that
these rulings amount to final judgments as to the class claims and would be ‘effectively
immunized … from appellate review’ if no immediate appeal were permitted.” (Williams
v. Impax Laboratories, Inc. (2019) 41 Cal.App.5th 1060, 1067, quoting Baycol, at
pp. 757–758.)
       Accordingly, the doctrine applies to an order “that (1) amounts to a de facto final
judgment for absent plaintiffs, under circumstances where (2) the persistence of viable
but perhaps de minimis individual plaintiff claims creates a risk” a final judgment will
not be entered. (Baycol, supra, 51 Cal.4th at p. 759.)
       In Munoz, the Second Appellate District held the death knell doctrine did not
apply to an order denying class certification where a PAGA claim remained in the trial
court. (Munoz, supra, 238 Cal.App.4th at p. 294.) There, the plaintiffs filed a class
action complaint stating several causes of action arising from Labor Code violations in
addition to a PAGA claim. (Munoz, at pp. 295–296.) The plaintiffs moved for class
certification and the defendant concurrently filed a motion to deny class certification and
to strike the class allegations. (Id. at p. 300.) The trial court denied the plaintiffs’
motion, granted the defendant’s motion to deny class certification, and the plaintiffs
subsequently appealed. (Id. at pp. 302, 307.)



                                              11.
       Resolving an issue of first impression, the Second Appellate District turned to
Baycol, Daar v. Yellow Cab Co., supra, 67 Cal.2d 695, and Haro v. City of Rosemead
(2009) 174 Cal.App.4th 1067 in concluding “the presence of PAGA claims following a
trial court’s denial of class certification precludes application of the death knell doctrine.”
(Munoz, supra, 238 Cal.App.4th at p. 310.) In Haro, the Second Appellate District
determined the death knell doctrine did not apply to an order denying class certification
brought under the Fair Labor Standards Act of 1938 (29 U.S.C. § 201 et seq.). (Munoz,
at pp. 308–309 [discussing Haro].) Against this backdrop, Munoz explained:

               “Given the potential for recovery of significant civil penalties if the
       PAGA claims are successful, as well as attorney fees and costs, plaintiffs
       have ample financial incentive to pursue the remaining representative
       claims under the PAGA and, thereafter, pursue their appeal from the trial
       court’s order denying class certification. Denial of class certification where
       the PAGA claims remain in the trial court would not have the ‘legal effect’
       of a final judgment .…” (Munoz, supra, 238 Cal.App.4th at p. 311.)
Accordingly, the Court of Appeal dismissed the appeal. (Munoz, supra, 238 Cal.App.4th
at p. 312.)
       Following Munoz, the Court of Appeal consistently holds the death knell doctrine
does not apply where a PAGA claim remains pending in the trial court. (See, e.g., Cortez
v. Doty Bros. Equipment Co., supra, 15 Cal.App.5th at p. 9 [“We … hold the death knell
exception to the one final judgment rule does not apply when a PAGA claim remains
pending in the trial court following termination of the class claims.”]; Young v. RemX,
Inc. (2016) 2 Cal.App.5th 630, 633, 635 [trial court’s order compelling arbitration on
individual claims and dismissing class claims not appealable under the death knell
doctrine because “the order does not appear to constitute a de facto final judgment …
because their PAGA claims remain pending”]; Nguyen v. Applied Medical Resources




                                              12.
Corp. (2016) 4 Cal.App.5th 232, 243–244 [rejecting the plaintiff’s argument that Munoz
was “ ‘wrongly decided’ ” and deeming order compelling arbitration nonappealable].)9
       We agree the death knell doctrine does not permit Plaintiffs to appeal the trial
court’s order denying class certification. Plaintiffs have asserted a representative PAGA
claim in the FAC. The cause of action remains pending in the trial court. Indeed, in their
motion to stay proceedings, Plaintiffs confirmed they brought both a class action and a
“representative action” pursuant to PAGA.
       Plaintiffs claim the California Supreme Court’s opinion in ZB, N.A. v. Superior
Court (2019) 8 Cal.5th 175 (ZB, N.A.) renders “[t]he underlying rationale in Munoz []
null and void” and warrants application of the death knell doctrine here.
       In ZB, N.A., the high court concluded the civil penalties a PAGA plaintiff may
seek under Labor Code section 55810 does not include unpaid wages. (ZB, N.A., supra,
8 Cal.5th at p. 182.) Said differently, the unpaid wages the Labor Commissioner may


9       By contrast, in Miranda v. Anderson Enterprises, Inc. (2015) 241 Cal.App.4th 196, the
First Appellate District concluded the death knell doctrine applied to an appeal from an order
compelling appellant to arbitrate individual claims and dismissing the representative PAGA
claim. (Miranda, at p. 199.) In so holding, the Court of Appeal observed “Munoz’s analysis of a
representative PAGA claim for purposes of the death knell doctrine supports our conclusion that
the death knell doctrine applies equally to such claims.” (Id. at p. 202.)
10     Labor Code section 558 states, in relevant part:
       “(a) Any employer or other person acting on behalf of an employer who
       violates, or causes to be violated, a section of this chapter or any provision
       regulating hours and days of work in any order of the Industrial Welfare
       Commission shall be subject to a civil penalty as follows:

              “(1) For any initial violation, fifty dollars ($50) for each underpaid
              employee for each pay period for which the employee was underpaid
              in addition to an amount sufficient to recover underpaid wages.

              “(2) For each subsequent violation, one hundred dollars ($100) for
              each underpaid employee for each pay period for which the
              employee was underpaid in addition to an amount sufficient to
              recover underpaid wages.” (Lab. Code, § 558, subd. (a)(1), (2).)

                                               13.
recover pursuant to section 558 are “separate from and additional to, rather than
thoroughly included within, the civil penalty a private plaintiff may recover in a PAGA
action.” (ZB, N.A., at p. 195.)
        We disagree ZB, N.A. “undermine[s]” the case law discussed above and renders
this order appealable. The Supreme Court is clear that “only an order that entirely
terminates class claims is appealable” under the death knell doctrine. (Baycol, supra,
51 Cal.4th at p. 758.) ZB, N.A.’s holding has the practical equivalent of limiting the
recovery available through a PAGA action but does not terminate the representative
claim. Plaintiffs may still seek civil penalties through their PAGA claim. Indeed, in
support of their motion for class certification, Plaintiffs’ attorney stated under penalty of
perjury that Plaintiffs’ “claims to PAGA penalties will be adjudicated before this Court
whether or not a class is certified.” Therefore, the trial court’s denial of class
certification does not have the legal effect of a final judgment because of Plaintiffs’ stated
intention to litigate the PAGA claim irrespective of the outcome of the class certification
motion. (Munoz, supra, 238 Cal.App.4th at p. 311.)
        We recognize we may treat an appeal from a nonappealable order as a petition for
writ of mandate under “unusual circumstances.” (Olson v. Cory (1983) 35 Cal.3d 390,
401; see also Morehart v. County of Santa Barbara (1994) 7 Cal.4th 725, 744–745.) This
may be appropriate, for example, where “ ‘the record sufficiently demonstrates the lack
of adequate remedy at law necessary for issuance of the writ.’ ” (Katzenstein v. Chabad
of Poway (2015) 237 Cal.App.4th 759, 770.)
        There are no unusual circumstances justifying treating this appeal as a writ.
(See Munoz, supra, 238 Cal.App.4th at p. 312.) While Plaintiffs’ notice of appeal
requests this alternative relief, neither their opening brief nor their reply brief discusses
treating this matter as a writ petition and we decline to exercise our discretion to do so
here.



                                              14.
       In sum, we conclude Plaintiffs do not appeal from an appealable order because an
order denying class certification does not fall within the scope of the death knell doctrine
where, as here, a PAGA claim remains pending in the trial court.

                                      DISPOSITION
       Plaintiffs’ appeal from the trial court’s June 23, 2020 order denying their motion
for class certification is dismissed. We express no opinion on the merits of Plaintiffs’
appeal. Defendants shall recover their costs.




                                                                                 HILL, P. J.
WE CONCUR:



FRANSON, J.



PEÑA, J.




                                            15.